                Case 1:18-cv-12058-RGS Document 108 Filed 03/13/19 Page 1 of 2




                                UNITED STATES DISTRICT COURT FOR
                                THE DISTRICT OF MASSACHUSETTS


SECURITIES AND
EXCHANGE COMMISSION


                           Plaintiff,
                                                                     Civil Action No. 18-cv-12058-RGS
v.
ROGER KNOX, WINTERCAP SA
MICHAEL T. GASTAUER, WB21 US INC.,
SILVERTON, SA INC., WB21 NA INC.,
C CAPITAL CORPORATION, WINTERCAP
SA INC., AND B2 CAP INC.
                    Defendants,
      and


RAIMUND GASTAUER, SIMONE
GASTAUER FOEHR, B21 LTD., SHAMAL
INTERNATIONAL FZE, AND WB21 DMCC

                        Relief Defendants.


                              Rule 7.1 Corporate Disclosure Statement


              Pursuant to Fed. R. Civ. P 7.1, the undersigned counsel for Wintercap SA Inc. (a

       private non-governmental party) certifies that there is no parent corporation or publicly-

       held corporation that owns more than 10% of its stock.

       March 13, 2019                                s/ Timothy Cornell
       Boston, Mass.                                 Timothy Cornell (BBO #654412)
                                                     Cornell Dolan, P.C.
                                                     One International Place, Suite 1400
                                                     Boston, MA 02110
                                                     Tel: (617) 535-7763
                                                     tcornell@cornelldolan.com
                                                     Counsel for Defendant Wintercap SA Inc.


                                                        1
         Case 1:18-cv-12058-RGS Document 108 Filed 03/13/19 Page 2 of 2




                         NOTICE OF ELECTRONIC FILING


        I hereby certify that on March 13, 2019, I electronically filed the foregoing
document with the United States District Court for the District of Massachusetts by
using the CM/ECF system, and the parties will be served electronically.


                                      _/s/ Timothy Cornell




                                                 2
